Citation Nr: 1417358	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  10-19 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial increased rating for hepatitis C, evaluated as noncompensably disabling from November 15, 2007 to March 3, 2010 and as 10 percent disabling from March 4, 2010.

2.  Entitlement to service connection for a skin disorder, claimed as rashes and hives.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran served on active duty from October 1966 to July 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO in Nashville, Tennessee.

Regarding the hepatitis C claim, the Board notes that the Veteran was initially denied service connection for hepatitis C in June 2008.  He filed a notice of disagreement in July 2008.  Then, within one year of the denial, in February 2009, new and material evidence was added to file including a VA examination report for his claimed hepatitis C disorder.  Service connection for this disorder was subsequently granted.  See 38 C.F.R. § 3.156(b).  The Veteran then filed a notice of disagreement with the rating initially assigned to his hepatitis C disability.  On appeal, an initial compensable rating was granted from March 4, 2010 and the Veteran was provided with a Statement of the Case (SOC) in May 2010.  In May 2010, he submitted a statement indicating a desire to continue his appeal.  The RO accepted the statement in lieu of a VA Form 9 and requested clarification from the Veteran regarding any desire for a hearing.  In June 2010, he responded with a timely VA Form 9 and indicated his desire for a hearing. 

The Veteran's requested videoconference hearing before a Veterans Law Judge was scheduled on July 21, 2011.  However, the Veteran did not appear for this hearing.  The file contains a notation that the hearing was canceled and that the case was to be held in abeyance for approximately 5 days while awaiting cancelation documentation.  The file also includes a June 2011 VA Form 9 indicating that the Veteran did not want a personal hearing.  Neither the Veteran nor his attorney has asked for the hearing to be rescheduled.  His request for a hearing is therefore deemed to be withdrawn.

In January 2012, the Veteran's appeal was remanded to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development and adjudicative action.  After completing the additional development, the AMC continued to deny the claims (as reflected in a September 2013 supplemental statement of the case), and returned these matters to the Board for further appellate consideration. 

As originally developed for appeal, the Veteran's claims included the additional issues of entitlement to service connection for human immunodeficiency virus (HIV) and entitlement to a total disability rating based on individual unemployability (TDIU).  During the pendency of the appeal, and after the January 2012 Board remand, the RO granted both claims.  See Rating Decision dated August 29, 2013.  The Veteran has not initiated appeals with respect to the initial rating or effective dates assigned for the now service-connected HIV or the grant of TDIU and has provided no additional argument on either issue.  Thus, these issues are not currently before the Board in appellate status, and consideration herein is limited to only those issues listed on the first page of this decision. 

The Board has reviewed the Veteran's physical claims file and the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) to ensure complete consideration of all evidence.  

FINDINGS OF FACT

1.  From November 15, 2007 to March 3, 2010, the Veteran's hepatitis C was asymptomatic.  

2.  Since March 4, 2010, the Veteran's hepatitis C is shown to be productive of no more than intermittent or daily symptoms of fatigue, arthralgia, malaise, nausea and right upper quadrant pain.  Dietary restriction and continuous medication are not required.  There are no associated symptoms of vomiting, anorexia, abdominal pain, weight loss, hepatomegaly (enlarged liver), splenomegaly (enlarged spleen), or incapacitating episodes requiring bed rest or treatment by a physician.

3.  The Veteran served in Vietnam during the Vietnam era, and is presumed to have been exposed to herbicides (to include Agent Orange) while in military service.
4.  The Veteran has not been diagnosed with a skin disorder which is presumptively related to Agent Orange or other herbicide agents in service in Vietnam during the Vietnam era.

5.  A preponderance of the evidence fails to establish that the Veteran's current skin disorder, identified as dermatitis, was present in service, or that chloracne manifested a within one year of his discharge from service; and there is no competent and credible evidence relating the Veteran's currently diagnosed dermatitis to military service, including the presumed herbicide exposure.


CONCLUSIONS OF LAW

1.  From November 15, 2007 to March 3, 2010, the criteria for a compensable disability rating for hepatitis C were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code (DC) 7354 (2013).

2.  Since March 4, 2010, the criteria for a disability rating in excess of 10 percent for hepatitis C are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114 DC 7354 (2013).

3.  A chronic skin disorder, to include dermatitis, was not incurred in or aggravated by military service and may not be presumed to have been incurred in service due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Where, as here, service connection has been granted for hepatitis C and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  In any event, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.

With regard to the claim for service connection for a skin disorder, the Veteran was notified via letters dated in December 2007 and December 2008, of VA's duty to assist him in substantiating his claims and the effect of this duty upon these claims.  These letters also informed him of how disability ratings and effective dates are assigned.  Dingess, 19 Vet. App. at 484.  Because the letter addressed all notice elements and predated the initial adjudication by the agency of original jurisdiction (AOJ) in the January 2009, nothing more is required.  
Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  

VA has also satisfied its duty to assist the Veteran in the development of his claims.  The Board has reviewed both the Veteran's physical claims file and the file on the Virtual VA electronic file system, to ensure a total review of the available evidence.  In-service treatment records, pertinent post-service records, as well as records from the Social Security Administration (SSA) have been obtained and associated with his claims folder, or are otherwise viewable on the Virtual VA and VBMS electronic file systems.  The Veteran has also submitted private treatment records and personal statements in support of his claims.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded VA examinations in February 2009 and March 2010.  The Board finds that, collectively, the reports of these two VA examinations are thorough and adequate upon which to base a decision with regard to the Veteran's hepatitis C claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected hepatitis C under the applicable rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran was not provided with a VA medical examination to determine whether his skin disorder, diagnosed during the pendency of this appeal as dermatitis, was related to service, to include exposure to herbicides.  Under the VCAA, VA is obliged to provide an examination when the veteran presents a claim for service connection and meets the threshold requirements that there was an event, injury, or disease in service; there is evidence of current disability or recurrent symptoms; and the evidence of record indicates that the claimed disability or symptoms may be associated with service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006) and Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  In this case, there is no indication that the Veteran's current skin condition, diagnosed as dermatitis, may be associated with his military service.  

As discussed below, the record of evidence indicates that the Veteran served in-country in Vietnam and, therefore, is presumed to have been exposed to herbicides during service.  Yet, the skin disorder diagnosed during the pendency of this appeal, specifically dermatitis, is not a disease associated with exposure to herbicide agents that may be presumed to have been incurred in service even if there is no evidence of the disease in service.  In addition, the Veteran has not provided any evidence that would indicate entitlement to service connection for a skin disorder by proof of direct causation.  The Board finds that overall the evidence, which indicates that the Veteran did not have dermatitis in service, and did not complain of pertinent symptoms until many years after separation, as well as the absence of competent evidence of a possible nexus between service and the claimed disorder (aside from the Veteran's mere assertion, which alone does not, under current caselaw, suffice to render a VA examination or opinion necessary), warrants the conclusion that a remand for a medical opinion is not necessary to decide the claim.  Moreover, the medical evidence, which shows dermatitis years after service, is not insufficient. Accordingly, an examination is not required here, even under the low threshold of McLendon.

Further, the Board finds substantial compliance with its January 2012 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  Outstanding VA treatment records, available through the Compensation and Pension Records Interchange (CAPRI), have been uploaded to the Veteran's Virtual (electronic) VA folder.  [The AMC was directed to schedule the Veteran for a VA dermatological examination only upon a finding (by the AOJ) that one was warranted based on the evidence of record and received pursuant to that remand.  As previously discussed herein, the Board finds that the AOJ correctly determined that a VA dermatological examination is not warranted in this appeal.]

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

II.  Law and Analysis - Hepatitis C

In this case, the Veteran contends that his service-connected hepatitis C is more disabling than the current disability ratings reflect. 

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The United States Court of Appeals for Veterans Claims (Court) has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's service-connected hepatitis C has been rated as noncompensably disabling from November 15, 2007 to March 3, 2010 and as 10 percent disabling from March 4, 2010.  The ratings were assigned under DC 7354.  

Under this diagnostic code, a noncompensable rating is warranted when hepatitis C is nonsymptomatic.  38 C.F.R. § 4.114.  A 10 percent is warranted when there is serologic evidence of hepatitis C infection and the following signs and symptoms due to the hepatitis infection: intermittent fatigue, malaise, and anorexia or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12 month period.  Id.

A 20 percent rating is warranted when symptoms include daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms described above) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  Id.

A 40 percent rating is warranted when symptoms include daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms described above) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  Id.

A 60 percent rating is warranted when symptoms include daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms described above) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  Id.

A 100 percent rating is warranted with near-constant debilitating symptoms (such as the symptoms described above).  Id.

An incapacitating episode is a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114, DC 7354, Note 2 (2013).

The term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year- period preceding onset of the disease.  See 38 C.F.R. § 4.112 (2013).

A.  For the period from November 15, 2007 to March 3, 2010

The record during this timeframe includes a February 2009 VA examination report.  At that time the Veteran's hepatitis C was clinically stable, and no treatment regimen had been prescribed since its onset.  The Veteran denied fatigue, malaise, nausea, vomiting, anorexia, right upper quadrant pain, weight loss, or any episodes of abdominal pain, distention, jaundice or other symptoms, nor did he endorse having any incapacitating episodes within the past year.  There was no evidence of cirrhosis or other extra-hepatic manifestations of liver disease.  Objectively, there was no evidence of malnutrition or portal hypertension, and his abdominal examination was normal.  His weight was 146 pounds.  The hepatitis C had no effect on the Veteran's usual daily activities.  The examiner noted previous liver function tests from November 2007 were all elevated.  However the Veteran's current liver function tests were all normal except for extremely mild elevation of AST level at 51.  The diagnosis was mild hepatitis C with no cirrhosis.  See also VA addendum opinion dated in March 2009.  

Private treatment records dated from 2005 to 2009 are, in general, negative for complaints or signs of anorexia or fatigue.  The Veteran did not report any current weight loss or decreased appetite.  There were no days of prescribed bed rest for hepatitis C symptoms and no findings or history to suggest malaise, anorexia, dietary restrictions, or continuous medication.  Additionally, several of the underlying laboratory findings pertaining to hepatitis C had stabilized and were in the normal range with the exception of the ALT enzyme which was slightly elevated.  See clinical records from D.W. Hines, M.D. dated April 9, 2008, October 28, 2008, May 26, 2009, December 2, 2009.  Of some significance is a medical opinion from Dr. Hines who noted treatment of the Veteran for his known history of HIV infection.  He referred to the Veteran's history of hepatitis C along with recent complaints of nausea, vomiting and weakness.  However, the Veteran was noted to have had these gastrointestinal symptoms/problems for years and the physician did not otherwise report any specific symptomatology related to the Veteran's hepatitis C.  The Veteran's SGOT was 50 and SGPT was normal.  See Medical Statement from D.W. Hines, M.D. dated May 19, 2009.

On the basis of the foregoing, the Board finds that a compensable evaluation for hepatitis C is not warranted for the rating period from November 15, 2007 to March 3, 2010.  There is no objective medical evidence throughout this portion of the appeal period demonstrating symptomatology for the Veteran's hepatitis C, including the lack of any claimed fatigue, malaise, or anorexia, abdominal pain, weakness, weight loss, changes in appetite, or incapacitating episodes of any duration.  In fact, such symptomatology was specifically denied by the Veteran at his VA examination, and he did not complain of any such symptoms in at VA or private treatment sessions.  Thus, evidence of increased hepatitis C symptoms has not been established, either through medical or lay evidence.

Accordingly, the Board finds that the Veteran's impairment due to hepatitis C for the period from November 15, 2007 to March 3, 2010 is more consistent with a noncompensable disability rating and that the level of disability contemplated in DC 7354 to support the assignment of a 10 percent or rating or higher is absent.

B.  For the period since March 4, 2010

The Board notes that, during the period in question, in contrast to the one that preceded it, the severity of the Veteran's hepatitis C seems to have worsened beyond what a noncompensable disability rating contemplates.  When examined by VA on March 4, 2010, the Veteran reported significant fatigue and arthralgia because of the hepatitis.  He gave a history of 7 episodes of colic, or abdominal pain, distention, nausea or vomiting in the past 12-month period and reported three incapacitating episodes lasting three days.  The Veteran also reported daily fatigue, malaise, nausea, right upper quadrant pain, and weight loss.  His weight at that time was 144 pounds.  Based on these findings, the RO, in an April 2010 rating decision, increased the Veteran's disability rating to 10 percent, effective March 4, 2010, the date of the VA examination report.

Subsequently dated VA outpatient treatment records show continued monitoring of the Veteran's hepatitis C as well as multiple significant medical conditions including HIV infection.  A VA examination dated in February 2013 noted the Veteran had constitutional symptoms of fever, weight loss, fatigue, malaise, decreased appetite, but these symptoms were attributed to his HIV-related illness.  His most recent liver ultrasound in May 2013 showed cholelithiasis without evidence of cholecystitis.  There was mild coarsening the echotexture of the liver with normal echogenicity and patent hepatic veins with mild loss of phasicity.

In July 2013, the Veteran was seen for a gastroenterology consultation.  It was noted that he had never been treated for hepatitis C and was not interested in treatment at this time.  He continued to use alcohol, stating he drinks 2-3 beers every other day.  He denied hematochezia/melena, abdominal swelling, leg swelling, jaundice, unintentional weight loss, or abdominal pain.  On examination the abdomen was nontender with active bowel sounds and no bruits.  The liver/spleen was not palpable.  Liver function tests showed mild increases in alkaline phosphatase, and AST enzymes, but were otherwise normal.  There were no days of prescribed bed rest for hepatitis C symptoms and no findings or history to suggest malaise, anorexia, dietary restrictions, or continuous medication.

Based upon its review of the evidence of record, the Board finds there is no basis for a disability rating in excess of 10 percent for hepatitis C since March 4, 2010.  The evidence establishes that the Veteran's hepatitis C objectively manifests as chronic fatigue.  However, there is no evidence of record indicating that it otherwise causes malaise or anorexia.  As previously indicated, under DC 7354, the assignment of a 20 percent evaluation for hepatitis C requires a showing of those symptoms on a daily basis as well as a need for dietary restriction or continuous medication, or incapacitating episodes having a total duration of at least two weeks during the past 12-month period.  In this case, the Veteran reports, and physicians note, he has not been on any medication for hepatitis C during the course of the appeal. 

With respect to a higher rating based on the frequency and extent of incapacitating episodes (defined as a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician), the Board acknowledges the Veteran's self-report of 3-4 incapacitating episodes per year.  However, VA treatment records dated during the time period in question do not reflect that the Veteran's fatigue involved regular visits to a physician and none of them reflect prescribed bed rest.  As such the evidence does not illustrate doctor-prescribed bed rest due to incapacitating episodes. 

As a result, the Board finds that the Veteran's symptoms do not more nearly approximate the criteria for the next higher rating of 20 percent since March 4, 2010 under DC 7354.  38 C.F.R. § 4.114. 

C.  Additional considerations

The Board has also considered rating the Veteran's hepatitis C under closely related diagnostic codes.  Higher ratings are provided for residuals of liver injury (DC 7311); cirrhosis of the liver (DC 7312); malignant neoplasms of the digestive system (DC 7343); and benign neoplasms, exclusive of skin growths (DC 7344).  38 C.F.R. § 4.114.  However, absent clinical documentation of such findings, the Veteran is not entitled to a higher rating for his service-connected hepatitis C under these additional diagnostic codes. 

Furthermore, the Board must determine whether the schedular rating is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of an award of an extraschedular rating.  Otherwise, the schedular rating is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The schedular evaluation is adequate in the present case.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected hepatitis C, but the medical evidence reflects that those manifestations are not present here.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.

Finally, it has been held that a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation. There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  As noted in the Introduction, a TDIU was granted by an August 2013 rating decision.  Thus, the Board need not address this subject further. 

Thus, the current level of disability of the Veteran's hepatitis C shown is encompassed by the ratings assigned, and, with due consideration to the provision of 38 C.F.R. § 4.7, higher evaluations are not warranted for this disability for any portion of the time period under consideration.  Fenderson, supra.  A preponderance of the evidence is against the claim adjudicated herein.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 2002). 

III.  Law and Analysis - Skin Disorder (rashes and hives)

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); dermatitis is not a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Service connection can also be established on a presumptive basis for certain diseases associated with exposure during service to herbicides.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  For purposes of establishing service connection for a disability claimed to be a result of exposure to Agent Orange, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f). 

The applicable criteria also provide that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  However dermatitis is not such a disease.  38 C.F.R. § 3.309(e). 

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically been determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586 -57589 (1996). 

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

Here, a review of his DD Form 214 shows that the Veteran served in the Republic of Vietnam during the Vietnam era. and is therefore presumed to have been exposed to Agent Orange or other herbicide agents.  However, dermatitis is not among the disabilities which have been associated with exposure to herbicides such as Agent Orange.  38 C.F.R. § 3.309(e).  In addition, the Veteran does not contend, nor does the evidence of record reflect, that he has been diagnosed with chloracne, the only skin disorder included on this list, or other acneform disease consistent with chloracne.  Thus, the presumption afforded under 3.309(e) cannot provide the basis for a grant of service connection.  38 C.F.R. §§ 3.307, 3.309.  The Board finds that the Veteran's claim must be denied on this basis. 

Nevertheless, even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

However, the Board is unable to attribute the Veteran's currently diagnosed dermatitis to his military service.  Service treatment records show that, with the exception of treatment for furnucles of the left thigh and buttocks in 1967, the Veteran made no specific complaints of rashes or hives, and none are documented.  The remaining records are negative for any further reference to skin problems, either in the way of relevant subjective complaints or objective clinical findings that provide a basis for a diagnosis of a chronic skin disorder.  At his separation physical in July 1968, the Veteran noted a history of boils, but denied any other history of specific skin disease.  Clinical evaluation of the skin was within normal limits and the examiner did not provide any further summary or elaboration of the historical information.  

In addition, the claims folder is devoid of any relevant clinical records until an April 2012 VA record which shows that the Veteran sought treatment through the emergency department for dermatitis, but left without being seen.  However, he did request refills of several medications including a cream for skin irritation by his eyes.  There is no mention of any chloracne in these medical records.  There is no corroborative evidence on file, establishing that the Veteran sought or required treatment or evaluation for skin problems during the four decades after his service had ended in 1968.  While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  There is also no indication that the diagnosed dermatitis is linked to herbicide exposure or to any other incident of service.  See Hickson v. West, 12 Vet. App. 247.

In reaching this conclusion, the Board has not overlooked the Veteran's contentions, his statements to healthcare providers, or his written statements regarding his condition.  Here, as already alluded to, the claim is primarily predicated on the notion that he was exposed to herbicides (Agent Orange) during his military service and that that was the reason he eventually developed a chronic skin disorder.  The Board is keenly aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007).  The United States Court of Appeals for the Federal Circuit Court has held, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So, to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file - including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The medical issues in this case are fairly complex because they deal with skin disorders, which require specialized training and equipment for a determination as to diagnosis and causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating and determining causal connections for such dermatologic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value. 

The Board recognizes the sincerity of the arguments advanced by the Veteran. However, his contentions as to the etiology his skin disorder, diagnosed as dermatitis, are not statements merely about symptoms, an observable medical condition, or a contemporaneous medical diagnosis.  Rather, they fall within the realm of requiring medical expertise, which he simply does not have.  [Dermatitis is a fairly complex disorder that requires specialized training and equipment for a determination as to diagnosis and causation.]  Thus, it is not susceptible of lay opinions on etiology alone.  While the Veteran is competent to say that he has experienced certain symptoms, even symptoms that often may be associated with eventual diagnosis of dermatitis, he is not in turn competent to ascribe these symptoms to disability related to his military service.  This lay evidence does not constitute competent medical evidence and lacks probative value.

The Veteran has not established that his dermatitis is related to his military service, only believing instead there must be some correlation between the two-in effect, by logical deduction-because he was exposed to Agent Orange while in service.  But this leap would require ignoring the acute and transitory nature of the in-service symptoms and the significant lapse in time between service and post-service medical treatment.  In this case, the Veteran's opinion, while not discounted entirely, is entitled to less probative weight in the face of the remaining evidentiary record.  Jandreau, supra & Buchanan, supra.  Accordingly, the preponderance of the evidence is against this service connection claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).


ORDER

An initial increased rating for hepatitis C, evaluated as noncompensably disabling from November 15, 2007 to March 3, 2010 and as 10 percent disabling from March 4, 2010, is denied.

Service connection for a skin disorder, claimed as rashes and hives, is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


